Title: To George Washington from John Connolly, 7 June 1774
From: Connolly, John
To: Washington, George



Dear Sir
Fort Dunmore [Pa.] June 7th 1774.

I have by the Bearer hereof acquainted His Lordship with the late Murders committed by the Savages upon our Inhabitants in this quarter: and at the same time, have taken the liberty to make a requisition of assistance, & to recommend some Matters to His Lordship’s considration.
I shall here take the liberty of speaking to you, well knowing that you must be a competent Judge of measures necessary to be pursued, upon this critical occasion. As the Shawanese have for these some years past constantly shook the Tomahawk over our Heads, & threatened to strike should our People even attempt to pass below the Kanhawa; a Stockade there for very many & obvious reasons must be necessary, & another one opposite to Hohocking River; from which places we may be enabled to send terror into their Country for the present, & keep them from annoying our Settlements; & hereafter will forever deter them from daring to affront our Adventurers in the prosecution of their lawfull designs down the Ohio. Mr Croghan intends going to Williamsburgh: you must well know how specious He is, but you may be assured that His business there is not for the publick good, but to answer private, & ungenerous designs; which I hope you will use your utmost to defeat—His principle View is to endeavour to secure his Indian Grant in Virginia, after the great Government Scheme is blown over; which like the Mountain in labor has bro’t forth a Mouse. As He is specious where unknown he may impose & carry points; but I can assure you on the Word of a Man of Honor, that if the Legislature of Virginia listens to him, that He will involve the Colony in trouble, & difficulties, nothing to its credit—I could unfold

many matters scarcely credible, but I forbear. I am afraid that the Shawanese have been told that they were to permit no People to settle on the Ohio, below the Kanhawa.
This Place is in such confusion that I must beg leave to finish this hasty Scrawl by subscribing Myself Dr Sir, Your Obliged Frd & Servt

Jno: Connolly

